United States Court of Appeals

For the First Circuit











No. 00-1247



SOUTHEX EXHIBITIONS, INC.,



Plaintiff, Appellant,



v.



RHODE ISLAND BUILDERS ASSOCIATION, INC.,



Defendant, Appellee.







APPEAL FROM THE UNITED STATES DISTRICT COURT



FOR THE DISTRICT OF RHODE ISLAND



[Hon. Ernest C. Torres, 
U.S. District Judge
]







Before



 Boudin, Stahl and Lynch,

Circuit Judges
.









Leland P. Schermer
, 
Gregg D. Orsag
 and 
 on brief for appellant.

James M. Sloan, III
 and 
 on brief for appellee.












March 2, 2000














Per Curiam
. 
 
Southex Exhibitions, Inc. ("Southex") appeals from the denial of a preliminary injunction, and it has requested an expedited decision.  Neither party has requested oral argument, and we have concluded that it is not necessary.  
See
 1
st
 Cir. Loc. R. 34(b).  We affirm.

Although it bore the burden to do so, Southex makes no developed argument in its brief on irreparable harm.  Rather, it addresses the issue in a single sentence and brief footnote without developed argumentation or citation to the record.  We have repeatedly stated that it is not enough merely to mention a possible argument in the most skeletal way, leaving the court to do counsel's work.  
See
, 
e.g.
, 
United States
 v. 
Zannino
, 895 F.2d 1, 17 (1
st
 Cir. 1990).  The needed showing of irreparable harm has not been made.

Affirmed.